DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-20 are pending, identical claims to abandoned US Application No. 16013839. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of claims 12, 13, 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

the recitation of claims 12, 13, 14,  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-18, 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Puria et al (U.S. Publication No. 2009/0097681).
 	Regarding claims 1-2, 4, 6, 8-11, 13, 18, 20, Puria teaches a hearing apparatus for placement in an ear of a user, the ear having an ear canal, an opening to the ear canal, and a tympanic membrane, the apparatus comprising: an input transducer (820) to receive ambient sound; a support (810) for placement in the ear canal, the support providing a channel to transmit sound when placed in the ear canal; an output transducer assembly  (819) comprising a vibratory structure to contact a vibratory component of the ear (eardrum); and a sound inhibiting structure (830, 840) configured to provide a predetermined amount of sound attenuation and comprising 
	Puria fails to specifically teach the sound inhibiting structure (830, 840) and support (810) with a channel comprising a resonance frequency when placed in the ear canal, and wherein the resonance frequency is above a resonance frequency of the ear canal to transmit the high frequency localization cues and inhibit feed. 
 	However, since the claimed invention (Puria, fig. 1B) and prior art invention (Puria; fig. 8B) products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). [See MPEP §§ 2112 - 2112.02]. 
 	And further, it would have been obvious matter of design choice to allow the hearing apparatus to have a removable part so as to prevent damage to the ear and hearing apparatus from moisture and cerumen buildup in the ear from the occlusion of the ear by the apparatus and since Applicant's has not disclosed that having this removable feature solves any stated problem or is for any particular purpose and it appears that the invention would be capable of removal by the deformable nature of the inhibitor (830, 840) as taught by prior art Puria [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].

 	Regarding claim 5, Puria teaches the apparatus of claim 1, wherein the vibratory structure of the output transducer assembly comprises one or more of a tympanic membrane (fig. 8B-1; OTA, OT, transducer assembly) contacting support, a clip to engage an ossicle, a round window 
 	Regarding claim 7, Puria teaches the apparatus of claim 1, wherein the support component comprises a shell (¶0110, support is a structure) configured for placement in the ear canal.

	Regarding claim 14, Puria teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure comprises at least one acoustic resistor (842).  

 	Regarding claim 15, Puria teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure comprises a plurality of openings (844) formed on the support. 
 
 	Regarding claim 16, Puria teaches the hearing apparatus of claim 1, wherein the sound inhibiting structure (830, 840) is located on a proximal end of the support (810).  

 	Regarding claim 17, Puria teaches the hearing apparatus of claim 1, wherein the support is configured to be placed in the ear canal (fig. 8B, ear canal) at a predetermined position.  

 	Regarding claim 18, Puria inherently teaches the hearing apparatus of claim 1, wherein the predetermined amount of sound attenuation comprises a first frequency response profile of sound transmitted along the ear canal from the ear canal opening to the tympanic membrane and a second frequency response profile of sound transmitted along the ear canal from the tympanic membrane to the ear canal opening, wherein the first and second frequency response profiles are different since the sound is attenuated twice.

Allowable Subject Matter
Claim 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument pertaining to claim 1 that Puria does not teach “sound inhibiting structure configured to provide a predetermined amount of sound attenuation, the Examiner disagrees. 
 	As previously stated, the claimed invention (Puria, fig. 1B) and prior art invention (Puria; fig. 8B) products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). [See MPEP §§ 2112 - 2112.02]. In this instance, the sound inhibitor (instant application; fig. 1B, 50) is identical or substantially identical to (prior art; fig. 8, 830, 840).  Therefore, the Examiner contends that the anticipation or obviousness is established. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVETTA W GOINS can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 13, 2020

/PHYLESHA DABNEY/
Examiner, Art Unit 2655